DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed June 25th, 2021 has been entered. 
Claim Objections
Claim 15 is objected to because of the following informalities:
In claim 15, “one of a the wells” should read “one of the wells”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-7, 9-11, 13, 16-17, 19-20 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deppermann et al. (US 2016/0339481). 
 Regarding claim 1, Deppermann et al. (US 2016/0339481) teaches a seed sorting system (Paragraph 0003 lines 1-4) comprising: 
a tray subsystem (Fig. 1A #18 “tray removal and positioning subsystem”) configured to remove a tray (Fig. 2D #54 “sorting tray”) from a cart (Fig. 2B #38 “tray cart”); 
a de-lidding subsystem (Fig. 3C #166 “tray lid removal assembly”) configured to remove a lid (Fig. 3C #170 “lid”) from the tray (Fig. 3C #52 “sorting tray”), after the tray is removed from the cart (Paragraph 0059 lines 1-5); 
an extraction subsystem (Fig. 1A #26 “extraction subsystem”) configured to extract one or more seeds from the tray (Paragraph 0064 lines 1-4), after the lid is removed from the tray (Paragraph 0064 lines 3-4); and 
a collection subsystem (Fig. 4A #100 “collection assembly”) including a funnel assembly (Fig. 4A #274 “multi-funnel small object disposition fixture”) configured to receive the one or more seeds from the extraction subsystem (Paragraph 0075 lines 1-6, 13-18); 
wherein the collection subsystem (Fig. 4A #100 “collection assembly”) is configured to align at least one receptacle (Fig. 4A #98 “receptacle”) with the funnel assembly (Paragraph 0075 lines 9-18) and direct the one or more seeds received by the funnel assembly into the at least one receptacle (Paragraph 0075 lines 14-18). 
Regarding claim 2, Deppermann et al. (US 2016/0339481) teaches a seed sorting system wherein the tray subsystem (Fig. 1A #18 “tray removal and positioning subsystem”) is further configured to return the tray (Fig. 2D #54 “sorting tray”) to the cart (Fig. 2B #38 “tray cart”) after the one or more seeds are extracted from the tray (Paragraph 0047 lines 1-7); and 
wherein the de-lidding subsystem (Fig. 3C #166 “tray lid removal assembly”) is further configured to: 
store the lid (Fig. 3C #170 “lid”) removed from the tray independent of the tray (Paragraph 0063 lines 17-20, 29-32); and 
recouple the lid (Fig. 3C #170 “lid”) removed from the tray after the one or more seeds are extracted from the tray and before the tray is returned to the cart (Paragraph 0062 lines 1-7). 
Regarding claim 4, Deppermann et al. (US 2016/0339481) teaches a seed sorting system further comprising a docking station (Fig. 1A #14 “docking station”) configured to retain the cart (Fig. 2B #38 “tray cart”) in the seed sorting system (Paragraph 0038 lines 2-5), to thereby allow the tray subsystem (Fig. 1A #18 “tray removal and positioning subsystem”) to remove the tray from the cart (Paragraph 0038 lines 13-15); and 
wherein the docking station includes at least one locking mechanism (Fig. 2A #108 “cart lock”) configured to retain the cart in the seed sorting system (Paragraph 0044 lines 9-12). 
Regarding claim 6, Deppermann et al. (US 2016/0339481) teaches a seed sorting system further comprising a verification subsystem (Fig. 1A #30 “extraction verification assembly”) adjacent the extraction subsystem (Fig. 1A #26 “extraction subsystem” adjacent #30), the verification subsystem configured to verify that the one or more seeds have been extracted from the tray by the extraction subsystem (Paragraph 0089 lines 1-7). 
Regarding claim 7, Deppermann et al. (US 2016/0339481) teaches a seed sorting system wherein the tray subsystem (Fig. 1A #18 “tray removal and positioning subsystem”) includes a translation assembly (Fig. 2E #118 “tray locating assembly”) and an elevator assembly (Fig. 2E#122 “tray locating assembly lift”); 
wherein the translation assembly (Fig. 2E #118 “tray locating assembly”) is configured to: 
remove the tray from the cart (Paragraph 0050 lines 1-5); 
position the tray for removal of the lid (Paragraph 0062 lines 9-15) by a cup de-lidding subsystem (Fig. 3C #166 “tray lid removal assembly”); 
position the tray for extraction of the one or more seeds from the tray (Paragraph 0056 lines 16-25) by the extraction subsystem (Fig. 1A #26 “extraction subsystem”); and 
return the tray to the cart when the one or more seeds have been extracted (Paragraph 0107 lines 1-5) from the tray by the extraction subsystem (Fig. 1A #26 “extraction subsystem”); and 
wherein the elevator assembly (Fig. 2E #122 “tray locating assembly lift”) is configured to: 
raise or lower the translation assembly (Paragraph 0047 lines 16-20) for removal of the tray from the cart by the translation assembly (Paragraph 0048 lines 1-5); and/or 
raise or lower the translation assembly (Paragraph 0047 lines 16-20) for positioning the tray for removal of the lid (Paragraph 0062 lines 12-15) by the de-lidding subsystem  (Fig. 3C #166 “tray lid removal assembly”) and for extraction of the one or more seeds from the tray (Paragraph 0048 lines 1-5) by the extraction subsystem (Fig. 1A #26 “extraction subsystem”). 
Regarding claim 9, Deppermann et al. (US 2016/0339481) teaches a seed sorting system wherein the extraction subsystem (Fig. 1A #26 “extraction subsystem”) includes a transfer assembly (Fig. 4A #198 “transfer assembly”) and an extraction assembly (Fig. 4B #206 “nozzle head carriage”); 
wherein the extraction assembly (Fig. 4B #206 “nozzle head carriage”) is movably mounted to the transfer assembly (Paragraph 0065 lines 1-8), and wherein the extraction assembly includes: 
at least one seed retention device (Fig. 4B #238 “vacuum nozzles”); and 
a pneumatic supply assembly (Fig. 4B #35 “pneumatic supply assembly”) including at least one regulator (Fig. 4A #37 “regulator”) configured to: 
provide a vacuum from a vacuum source (Paragraph 0072 lines 5-9) to the at least one seed retention device (Fig. 4B #238 “vacuum nozzles”), in order to extract the one or more seeds from the tray (Paragraph 0073 lines 13-17); and 
release the one or more seeds extracted from the tray (Paragraph 0073 lines 23-25) into the funnel assembly (Paragraph 0075 lines 13-18, Fig. 4A #274 “multi-funnel small object disposition fixture”) of the collection subsystem (Fig. 4A #100 “collection assembly”); and 
wherein the extraction assembly (Fig. 4B #206 “nozzle head carriage”) is configured to move, via the transfer assembly (Fig. 4A #198 “transfer assembly”), between a position above the tray subsystem (Paragraph 0071 lines 13-18) and a position above the funnel assembly (Paragraph 0071 lines 13-18) of the collection subsystem. 
Regarding claim 10, Deppermann et al. (US 2016/0339481) teaches a seed sorting system further comprising a verification subsystem (Fig. 1A #30 “extraction verification assembly”) adjacent the extraction subsystem (Fig. 1A #26 “extraction subsystem” adjacent #30), the verification subsystem configured to capture image data (Paragraph 0089 lines 8-12) of the at least one seed retention device (Fig. 4B #238 “vacuum nozzles”), in order to verify that the one or more seeds extracted from the tray are correct (Paragraph 0091 lines 4-12). 
Regarding claim 11, Deppermann et al. (US 2016/0339481) teaches a seed sorting system wherein the collection subsystem (Fig. 4A #100 “collection assembly”) further includes a translation assembly (Fig. 4A #266 “collection assembly translation stage”) configured to align the at least one receptacle (Paragraph 0076 lines 1-13) with the funnel assembly (Fig. 4A #274 “multi-funnel small object disposition fixture”). 
Regarding claim 13, Deppermann et al. (US 2016/0339481) teaches a seed sorting system wherein the at least one receptacle (Fig. 4A #98 “receptacle”) includes a plurality of receptacles (Paragraph 0095 lines 1-4) coupled to a receiving fixture (Fig. 4A #270 “receiving fixture”); and 
wherein the funnel assembly (Fig. 4A #274 “multi-funnel small object disposition fixture”) includes at least one funnel fixture (Paragraph 0094 lines 12-13) comprising multiple funnels (Fig. 4A #278 “funnels”), each funnel structured and disposed to align with a selected one of the plurality of receptacles (Paragraph 0094 lines 15-17) when the receiving fixture (Fig. 4A #270 “receiving fixture”) is disposed directly beneath the at least one funnel fixture (Paragraph 0094 lines 10-17). 
Regarding claim 16, Deppermann et al. (US 2016/0339481) teaches an automated method for sorting seeds using a seed sorting system (Paragraph 0003 lines 1-4), the method comprising: 
removing at least one tray (Fig. 2D #54 “sorting tray”) of seeds from a cart (Fig. 2B #38 “tray cart”) including multiple trays, at the seed sorting system (Paragraph 0042 lines 7-9); 
removing a lid (Fig. 3C #170 “lid”) from the at least one tray (Fig. 3C #52 “sorting tray”), after the at least one tray is removed from the cart (Paragraph 0059 lines 1-5); 
extracting one or more seeds from the at least one tray (Paragraph 0064 lines 1-4) and transporting the one or more seeds (Paragraph 0075 lines 1-6) to at least one funnel assembly (Fig. 4A #274 “multi-funnel small object disposition fixture”, Paragraph 0075 lines 13-18); 
aligning (Paragraph 0075 lines 9-18) at least one receptacle (Fig. 4A #98 “receptacle”) with the at least one funnel assembly (Fig. 4A #274 “multi-funnel small object disposition fixture”); and 
receiving the one or more seeds into the at least one funnel assembly (Paragraph 0075 lines 14-16) and directing the one or more seeds, by the at least one funnel assembly, to the at least one receptacle (Paragraph 0075 lines 17-18). 
Regarding claim 17, Deppermann et al. (US 2016/0339481) teaches an automated method for sorting seeds further comprising: 
storing the lid removed from the at least one tray (Paragraph 0063 lines 17-20, 29-32), independent of the at least one tray (Fig. 3C #52 “sorting tray”); and 
returning the lid to the at least one tray (Paragraph 0062 lines 4-5), after the one or more seeds are extracted from the at least one tray, and returning the at least one tray and lid to the cart (Paragraph 0062 lines 4-7). 
Regarding claim 19, Deppermann et al. (US 2016/0339481) teaches an automated method for sorting seeds wherein removing the lid from the at least one tray (Paragraph 0059 lines 3-7) includes removing, by at least one lid retention device (Fig. 3C #182 “vacuum cup head”), the lid from the at least one tray (Paragraph 0061 lines 9-12). 
Regarding claim 20, Deppermann et al. (US 2016/0339481) teaches an automated method for sorting seeds wherein extracting the one or more seeds from the at least one tray (Paragraph 0064 lines 2-4) includes extracting, by at least one seed retention device (Fig. 4B #238 “vacuum nozzles”), the one or more seeds from the at least one tray (Paragraph 0073 lines 13-16); and 
wherein the method further comprises: 
capturing image data (Paragraph 0089 lines 8-12) of the at least one seed retention device (Fig. 4B #238 “vacuum nozzles”); and 
based on the image data, verifying that that the one or more seeds extracted from the at least one tray are correct (Paragraph 0091 lines 4-12). 
Regarding claim 22, Deppermann et al. (US 2016/0339481) teaches an automated method for sorting seeds further comprising retaining the cart (Paragraph 0038 lines 2-5) in a docking station (Fig. 1A #14 “docking station”) of the seed sorting system, by at least one locking mechanism (Fig. 2A #108 “cart lock”), prior to removing the at least one tray of seeds from the cart (Paragraph 0044 lines 9-17). 
Regarding claim 23, Deppermann et al. (US 2016/0339481) teaches an automated method for sorting seeds further comprising verifying that the one or more seeds have been extracted from the at least one tray (Paragraph 0089 lines 1-7), prior to directing the one or more seeds to the at least one receptacle (Paragraph 0089 lines 10-14). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Deppermann et al. (US 2016/0339481). 
Regarding claim 8, Deppermann et al. (US 2016/0339481) teaches a seed sorting system wherein the de-lidding subsystem (Fig. 3C #166 “tray lid removal assembly”) includes a de-lidding assembly (Paragraph 0061 lines 1-6) and a translation assembly (Fig. 2E #118 “tray locating assembly”); 
wherein the de-lidding assembly is slidingly mounted to the translation assembly (Paragraph 0061 lines 6-8) and includes: 
at least one lid retention device (Fig. 3C #182 “vacuum cup head”); 
a pneumatic supply assembly (Fig. 4A #37 “regulators”) configured to provide a vacuum from a vacuum source to the at least one lid retention device (Paragraph 0061 lines 9-12, Fig. 3C #182 “vacuum cup head”) for use in removing the lid (Fig. 3C #170 “lid”) from the tray; and 
a linear actuator (Fig. 3C #186 “actuator”) configured to raise and/or lower the at least one lid retention device (Paragraph 0061 lines 6-8); and 
wherein the translation assembly (Fig. 2E #118 “tray locating assembly”) is configured to move the de-lidding assembly (Fig. 3C #182, 186) between a position above the translation assembly (Fig. 3C #182, 186 above #118).
Deppermann et al. lacks explicitly teaching a translation assembly configured to move the de-lidding assembly to a position above the cart. Deppermann et al. states that the lid is lifted to “a parked position that is a sufficient distance above the sorting tray to allow access by the small object extraction subsystem to the small objects residing in the tray wells” (Paragraph 0063 lines 29-32), and additionally explains that the de-lidding subsystem is “structured and operable to remove a lid from each sorting tray removed from the docked cart and replace the lid prior to replacing the sorting tray into the docked cart” (Paragraph 0059 lines 3-7). Therefore, as Depperman et al. explains how the de-lidding assembly removes the lid and is moved to a position away from the tray, and the lid is replaced prior to replacing the tray in the cart, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Depperman et al. to move the de-lidding assembly between a position above the translation assembly to a position above the sorting system and in close proximity to the cart, such as a position above the cart, in order to ensure the lid is not interfering with the sorting system and is placed in a convenient location for replacing the lid prior to replacing the tray in the cart. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Deppermann et al. (US 2016/0339481) in view of Keller et al. (US 6705827).
Regarding claim 12, Deppermann et al. (US 2016/0339481) teaches a seed sorting system wherein the at least one receptacle (Fig. 4A #98 “receptacle”) includes a tray (Fig. 4E #318 “tray”) or a plurality of bulk containers (Fig. 4A #310 “open tubes”), the tray including a plurality of wells (Paragraph 0097 lines 3-10). 
Deppermann et al. lacks teaching the at least one receptacle including a plurality of trays and a plurality of bulk containers. Deppermann et al. provides two different possible embodiments of the at least one receptacle, where one embodiment includes a tray and another embodiment includes a plurality of bulk containers. 
Keller et al. (US 6705827) teaches a sorting system (Col. 1 lines 13-17) wherein the at least one receptacle (Fig. 1 #23) includes a plurality of trays (Fig. 1 #18, 20) and a plurality of bulk containers (Col. 5 lines 53-57, Fig. 7 #18a, 18b, 20a, 20b), each of the plurality of trays including a plurality of wells (Col. 5 lines 50-53). Keller et al. explains that the receptacle may comprise cavities or wells (Col. 5 lines 50-53), and containers such as jars which typically hold several hundred seeds per jar (Col. 5 lines 45-46). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Deppermann et al. (US 2016/0339481) to include the at least one receptacle including a plurality of trays and a plurality of bulk containers as taught by Keller et al. (US 6705827) in order to sort seeds to a destination which may hold several hundred seeds or to a destination which may hold a small number of seeds, therefore providing a more flexible sorting system. 
Claims 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Deppermann et al. (US 2016/0339481) in view of Bergerioux et al. (US 4874281). 
Regarding claim 14, Deppermann et al. (US 2016/0339481) teaches a seed sorting system wherein each funnel assembly (Fig. 4A #274 “multi-funnel small object disposition fixture”) includes multiple funnels (Fig. 4A #278 “funnels”). 
Deppermann et al. lacks teaching a seed sorting system wherein each of the multiple funnels includes a gating mechanism structured and operable to stage delivery of the one or more seeds received by the funnel assembly into the at least one receptacle.
Bergerioux et al. (US 4874281) teaches a sorting system (Col. 1 lines 6-12) wherein each of the multiple funnels (Fig. 21 #150) includes a gating mechanism (Fig. 21 #154 “controllable hatch”) structured and operable to stage delivery of the one or more seeds (Col. 19 lines 5-15) received by the funnel assembly into the at least one receptacle (Col. 18 lines 40-45). Bergerioux et al. explains that the gating assemblies (Fig. 21 #154 “controllable hatch”) serve to retain items in each funnel for the length of time necessary to ensure that the funnel is located above a specific receptacle (Col. 19 lines 5-15), therefore providing a more reliable sorting system. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Deppermann et al. (US 2016/0339481) to include a gating mechanism within each of the multiple funnels as taught by Bergerioux et al. (US 4874281) in order to provide a more reliable seed sorting system. 
Regarding claim 24, Deppermann et al. (US 2016/0339481) teaches an automated method for sorting seeds wherein the at least one receptacle includes a plurality of receptacles (Paragraph 0095 lines 1-4) coupled to a receiving fixture (Fig. 4A #270 “receiving fixture”); and 
wherein the funnel assembly (Fig. 4A #274 “multi-funnel small object disposition fixture”) includes at least one funnel fixture (Paragraph 0094 lines 12-13) comprising multiple funnels (Fig. 4a #278 “funnels”); 
wherein aligning the at least one receptacle with the at least one funnel assembly (Paragraph 0094 lines 15-17) includes aligning each of the multiple funnels with a selected one of the plurality of receptacles (Paragraph 0096 lines 7-9). 
Deppermann et al. lacks teaching an automated method for sorting seeds wherein the method further comprises actuating a gating mechanism of each of the multiple funnels to stage delivery of the one or more seeds received by the at least one funnel assembly into the selected one(s) of the plurality of receptacles.
Bergerioux et al. (US 4874281) teaches an automated method for sorting objects (Col. 1 lines 6-12) wherein the method further comprises actuating a gating mechanism (Fig. 21 #154 “controllable hatch”) of each of the multiple funnels (Fig. 21 #150) to stage delivery of the one or more seeds (Col. 19 lines 5-15) received by the at least one funnel assembly into the selected one(s) of the plurality of receptacles (Col. 18 lines 40-45). Bergerioux et al. explains that the gating assemblies (Fig. 21 #154 “controllable hatch”) serve to retain items in each funnel for the length of time necessary to ensure that the funnel is located above a specific receptacle (Col. 19 lines 5-15), therefore providing a more reliable sorting system. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Deppermann et al. (US 2016/0339481) to include actuating a gating mechanism within each of the multiple funnels to stage delivery of the one or more seeds as taught by Bergerioux et al. (US 4874281) in order to provide a more reliable method of sorting seeds. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Deppermann et al. (US 2016/0339481) in view of Bergerioux et al. (US 4874281) and further in view of Keller et al. (US 6705827). 
Regarding claim 15, Deppermann et al. (US 2016/0339481) teaches a seed sorting system wherein the at least one receptacle (Fig. 4A #98 “receptacle”) includes a tray (Fig. 4E #318 “tray”) having a plurality of wells (Paragraph 0097 lines 3-10) or a plurality of bulk containers (Fig. 4A #310 “open tubes”); and 
wherein the multiple funnels (Fig. 4A #278 “funnels”) include at least one well funnel (Paragraph 0097 lines 15-22) or at least one bulk container funnel (Paragraph 0096 lines 7-9), the at least one well funnel structured and disposed to align with a selected one of a the wells of the tray (Paragraph 0097 lines 17-22) and the at least one bulk container funnel structured and disposed to align with one of the bulk containers (Paragraph 0096 lines 7-9). 
Deppermann et al. lacks teaching the at least one receptacle including a tray and a plurality of bulk containers. Deppermann et al. provides two different possible embodiments of the at least one receptacle, where one embodiment includes a tray and another embodiment includes a plurality of bulk containers. 
As stated previously, Keller et al. (US 6705827) teaches a sorting system (Col. 1 lines 13-17) wherein the at least one receptacle (Fig. 1 #23) includes a tray (Fig. 1 #18, 20) having a plurality of wells (Col. 5 lines 50-53) and a plurality of bulk containers (Col. 5 lines 53-57, Fig. 7 #18a, 18b, 20a, 20b). Keller et al. explains that the receptacle may comprise cavities or wells (Col. 5 lines 50-53) and containers such as jars which typically hold several hundred seeds per jar (Col. 5 lines 45-46). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Deppermann et al. (US 2016/0339481) to include the at least one receptacle including a tray having a plurality of wells and a plurality of bulk containers as taught by Keller et al. (US 6705827) in order to sort seeds to a destination which may hold several hundred seeds or to a destination which may hold a small number of seeds, therefore providing a more flexible sorting system. 
Had this modification been made, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Depperman et al. such that the multiple funnels include at least one well funnel structured and disposed to align with a selected one of a the wells of the tray and at least one bulk container funnel structured and disposed to align with one of the bulk containers, in order to sort seeds to a tray having a plurality of wells and a plurality of bulk containers. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./               Examiner, Art Unit 3653                              

/MICHAEL MCCULLOUGH/               Supervisory Patent Examiner, Art Unit 3653